Title: 1780. January 14. Fryday.
From: Adams, John
To: 


       Rode from Ezpexo to Orduña, four Leagues. The Road is made all the Way, at a great Expence, but the Descent of the Mountains of Orduña is a great Curiosity. These Mountains are chiefly Rocks, of a vast hight: But a Road has been blown out of the Rocks, from the Hight of the Mountains, quite down into the Valey. After winding round and round a great Way, and observing the Marks of the Drills remaining in the Rocks, the Road at last came to a Steep where the only Method of making a Road for a Carriage up and down is by Serpentining it thus.
       
       There is a fertile Valley, and well cultivated at the feet of these Mountains, in the Center of which is the Village of Orduña. In this narrow Space they have crowded two Convents, one of Frailes the other of Monjas. I saw the lazy Drones of Franciscans at the Windows of their Cells, as We passed. At the Bottom of the Mountains We had a small Toll to pay, for the Support of the Road. The Administrator sent to search our Trunks, but We sent him our Passport which produced a polite Message by his Clerk, that he had seen my Name in the Gazette, that he was very glad I was arrived, wished me Success and Prosperity, and desired to know if I wanted any Thing, or if he could be any Way usefull to me. I returned the Message that I was obliged &c. but wanted nothing.
       In the Afternoon, We followed the Road, which pursues the Course of a little River, which originates in the Mountains of Orduña, and rode down between two Rows of Mountains to Lugiando where We put up for the night, four Leagues from Bilbao. It is as dirty and uncomfortable a House as almost any We have seen.
       We have met, to day and Yesterday, great Numbers of Mules loaded with Merchandizes from Bilbao. The Mules and their Drivers look very well, in comparison of those We have seen before. Their Burdens are Salted Fish, Sardines, Cod, and a Sort of Fish that We see here very plenty called Besugo. They carry also Horse shoes, ready made in Bilboa, to sell in various Parts of the Kingdom.
       The Mountains of Biscay, of Bilboa, of Orduna, and Pancourbo, for by these Names they are called, are the most remarkable that I have seen. Phillip 5. made the first Carriage Road through those of Pancourbo. The present King has done most to those of Orduña.
       
       It was a vexatious Thing to see the beautifull Valley of Orduna, devoured by so many Hives of Drones. It is a beautifull, a fertile and a well cultivated Spot, almost the only one, We have yet seen in Biscay, capable of Cultivation.
      